Case 1:20-cr-00291-JEB Document 7 Filed 01/25/21 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CRIMINAL NO. ZOD * ZO

UNITED STATES OF AMERICA

UNDER SEAL

V.

 

VICTOR RAMOS SANCHEZ,
Defendant.

(False Statements)
18 U.S.C. §1001(a)(2)

STATEMENT OF OFFENSE IN SUPPORT
OF DEFENDANT’S PLEA OF GUILTY

The Government respectfully submits the following Statement of Offense in support of a
plea of guilty by defendant Victor Ramos Sanchez (“SANCHEZ”) to the one-count Information
in the above-captioned matter.

I. ELEMENTS OF THE OFFENSE

To sustain a conviction for a violation of 18 U.S.C. § 1001(a)(2) at trial, the government
must prove the defendant (1) knowingly and willfully, (2) made any materially false, fictitious, or
fraudulent statement or representation, (3) in a matter within the jurisdiction of the executive or
Judicial branch of the Government of the United States. A statement is “material” if it has a natural
tendency to influence, or is capable of influencing, either a discrete decision or any other function
of the agency to which it was addressed. ‘he statement need not actually influence an agency in
order to be material. The “knowing and willful” clement does not require that an agency or
individual actually be deceived, but only that the defendant knew that his statement was false.
False statements to an Assistant U.S. Attorney of the U.S. Attorney's Office for the District of
Columbia (°USAO”) in a criminal matter are a matter within the jurisdiction of the executive
branch, and false statements to a grand jury are a matter within the jurisdiction of the judicial

branch.
Case 1:20-cr-00291-JEB Document 7 Filed 01/25/21 Page 2 of 10

H. SUMMARY OF FACTS

If this case were to go to trial. the government would prove the following facts beyond a
reasonable doubt:

I. The Federal Bureau of Investigation (“FBI”) has been investigating the use of the
Internet and social media by foreign terrorist groups. including the Islamic State of Iraq and al-
Sham (“ISIS”) since 2014, Since 2004. ISIS and its predecessors have been designated by the U.S.
Secretary of State a a Specially Designated Global Terrorist (“SDGT") under federal law. On or
about May 15, 2014, the Secretary of State amended the designation to add the alias Islamic State
of Iraq and the Levant (“ISIL”), The Islamic State of Iraq and al-Sham. the Islamic State of frag
and Syria, ad-Dawla al-Islamiyya fi al-lraq wa-sh-Sham, Daesh, and Dawla al Islamiya, and Al-
Firquan Establishment for Media Production (collectively referred to herein as “ISIS"). On
September 21, 2015, the Secretary added the following aliases to the FTO listing: Islamic State.
ISIL, and ISIS. ISIS remains a designated TO. Abu Bakr al-Baghdadi (“al-Baghdadi”) was the
leader (or “Caliph”) of ISIS, at all times relevant to this statement of offense. To gain supporters,
recruit fighters, and raise funds, ISIS spreads its message of violent jihad using social media
platforms, such as Twitter, Facebook, Telegram, YouTube, Instagram, and Paltalk. On these
platforms, ISIS posts audio and video files that include recruitment messages and updates of events
in Syria and Iraq, Online chat rooms controlled by ISIS advocates further effectuate this support.

2, Since on or about September 22, 2014, ISIS has advocated for the death of
Americans and Europeans, including civilians, by any means necessary. including beheading. and
its leadership gave blanket approval for indiscriminate killing by people residing in these countries.

Sunni extremists and others, who are not citizens or residents of Syria and [raq, have traveled to
Case 1:20-cr-00291-JEB Document 7 Filed 01/25/21 Page 3 of 10

Syria and Iraq to join ISIS, an act commonly referred to as “hijrah.”' Since at least August 2014,
the FBI, the USAO, and a federal Grand Jury for the District of Columbia have been. investigating
U.S. persons attempting to provide material support for ISIS, both by traveling to ISIS territory to
fight on behalf of ISIS, and by committing terrorist acts in the United States on behalf of ISIS.

3. Person | (“P-1”) is not a U.S. person, who resided in Jamaica at all times relevant
to this statement of offense. P-1 was convicted in British court for soliciting murder related to his
encouragement of: Muslims to fight and kill “kuffars” (non-believers): Americans, Jews,
Christians, Hindus, and other non-Muslims. After his conviction, imprisonment, and release, P-|
continued to encourage violence and terrorist acts in speeches posted on the Internet, specifically
on a platform called Authentic Tauheed (“AT”). P-I has also recorded numerous statements,
posted on AT, inciting violence and supporting ISIS, its former leader al-Baghdadi, al-Qaeda, and
Osama bin-Laden. AT contained recorded lectures of P-1 proselytizing on behalf of and in support
of ISIS. These statements also encouraged Muslims to travel to ISIS territory to live (*hijrah”) and
militarily support [SIS against its enemies (“jihad”). On April 18, 2017, a grand jury in the State
of New York, County of New York, charged P-1 with Conspiracy in the Fourth Degree as a Crime
of Terrorism, Soliciting or Providing Support for an Act of Terrorism in the First Degree as a
Crime of Terrorism, Soliciting or Providing Support for an Act of Terrorism in the First Degree,
Attempted Soliciting or Providing Support for an Act of Terrorism in the First Degree as a Crime
of Terrorism, and Attempted Soliciting or Providing Support for an Act of Terrorism in the First
Degree as a Crime of Terrorism. On or about August 25, 2017, P-! was arrested in Jamaica

pursuant to an extradition request from the United States on the basis of this Indictment. On or

 

'*Hijrah” or “hijra” means migration, but was specifically used by Sanchez and P-! to mean the
travel to engage in jihad.
Case 1:20-cr-00291-JEB Document 7 Filed 01/25/21 Page 4 of 10

about December 5, 20 17, the United States Office of Foreign Assets Control ("OFAC”) designated
P-1 as a SDGT for assisting in, sponsoring, or providing financial, material, or technological
support for, or financial or other services to or in support of, ISIS. In or about August 2014, P-1
was religiously married to P-2, who was a resident of the District of Columbia.

4, SANCHEZ was closcly associated with P-2 and P-2’s family. Specifically,
between on or about January 2012 and April 2017, SANCHEZ was religiously married to P-3.
During this marriage, SANCHEZ was friends with P-2, and P-2’s family, which included P-2’s
sons, P-4 and P-5, P-4’s wife, P-6, and P-2’s stepson, P-7. SANCHEZ. P-2, P-3, P-4, P-5, P-6 and
P-7 were also friends with P-8. After P-2 moved to Jamaica to live with P-! in August 2014,
SANCHEZ, P-3, and P-5 lived together in P-2°s home in the District of Columbia. P-4. P-6 and
P-8 lived in the Washington. D.C. area, and would regularly visit SANCHEZ, P-3, and P-5 at P-
2’s home in the District of Columbia. P-7 resided in New York, but also visited P-2’s home.

5. In August 2014. SANCHEZ, P-2, P-3. P-4, P-5, P-6 and P-7, traveled to Jamaica
and met P-! in person prior to P-2°s marriage to P-1. In Jamaica, P-1 spoke with SANCHEZ, P-
2, P-3, P-4, P-5, P-6 and P-7, and told them that al-Baghdadi was a legitimate Caliph to whom
they all were religiously obligated as Muslims to give bayat, or allegiance. P-1 further informed
the group that this meant that they were further obligated to perform hijrah to the Caliphate in
response to the Caliph’s call for assistance.

6. Between on or about August 2014 and at least April 2017, SANCHEZ, P-3, P-4, P-
5. P-6, and P-8 (collectively, the “GROUP”) met regularly at P-2’s home and elsewhere to discuss
ISIS. Notably, the GROUP avoided discussing ISIS with persons who they knew were not
Supportive of ISIS. When the GROUP gathered together they would regularly watch ISIS

propaganda videos and information, listen to P-1’s lectures including lectures supporting ISIS,
Case 1:20-cr-00291-JEB Document 7 Filed 01/25/21 Page 5 of 10

hijrah to ISIS territory, and jihad,’ and discuss the righteousness of violent and terrorist acts
performed by ISIS and its followers (including executions by beheading and immolation, slavery.
and lone wolf attacks against civilians in the West). hijrah to the Islamic State, and the benefits of
becoming a shaheed, or martyr for their faith. During this period, some members of the GROUP.
including SANCHEZ, P-3, P-4, P-5 and P-8 (collectively the “Hijrah Group”). discussed and
agreed that [SIS was a legitimate caliphate, and that its leader, al-Baghdadi, was a Caliph to whom
they owed their religious obedience. The members of the Hijrah Group further stated and agreed
on numerous occasions that they would each perform hijrah to [SIS territory in order to fight jihad
on behalf of ISIS, and that they would take steps to prepare for hijrah while they were in the United
States. The Hijrah Group regularly obtained and distributed propaganda material from ISIS they
found on the internet and Twitter. including information on how to perform hijrah safely and get
through borders into ISIS territory. The Hijrah Group agreed that they needed to prepare for hijrah.
take security precautions to avoid being caught by law enforcement, and save approximately
$10,000 in order to.make the journey. As part of their preparation to fight jihad in ISIS territory,
members of the Hijrah Group regularly went paintballing and to gun ranges in the Washington,
1).C, area to shoot various weapons. Members of the Hijrah Group were concerned that they might
get caught if they traveled to ISIS territory as a group, and therefore encouraged each member to
perform hijrah whenever he/she was ready to travel. At the time, and presently, SANCHEZ knew
that in 2014 P-2 and P-7 were aware of the Hijrah Group's intention and desire to perform hijrah

to [SIS territory to Gommit jihad on behalf of ISIS.

 

> “Jihad” means fight or struggle, but was specifically used by Sanchez and members of the
GROUP to mean violent warfare and fighting on behalf of [SIS against its enemies.

5
Case 1:20-cr-00291-JEB Document 7 Filed 01/25/21 Page 6 of 10

7. Between August 2014 and March 2017, SANCHEZ and P-3 saved several

thousand dollars inorder to perform hijrah. [n or about March 2017, SANCHEZ and P-3 had a

Group. In or about April 2017. P-2 obtained a divorce certificate signed by P-| for SANCHEZ
and P-3. After on or about April 2017, SANCHEZ did not have regular contact with the GROUP,
and stopped listening to P-1’s lectures.

8. Since at least January 2019, a federal grand jury empaneled in the District of
Columbia has been investigating matters related to the provision of material support by ISIS by
members of the Hijrah Group and related criminal activity.

9, On or about May 16, 2019, SANCHEZ was served with a grand jury subpoena on
May 16, 2019 to appear on May 30. 2019. P-3 had separately been subpoenaed to testify before
the grand jury as well, and SANCIIEZ and P-3 discussed the fact they had both been subpoenaed
before the grand jury. Shortly thereafler, SANCHEZ and P-3 went to P-2°s home to talk to P-2
and P-5, During a discussion with P-2, P-3, and P-5, SANCHEZ stated he would not comply with
the subpoena. SANCIIEZ believed that P-2 was concerned about the investigation, and P-2 told
SANCHIEZ and P-3, with P-5 being present, that SANCHEZ and P-3 should tell the grand jury
and the government they do not recall.

10. SANCHEZ was served a second subpoena on May 29, 2019 (due to a scheduling
conflict) for him to appear before the grand jury on June 13,2019. SANCHEZ was informed when
he was served with the subpoena that his grand jury appearance date had been rescheduled to June
13,2019. Sanchez willfully failed to appear before the Grand Jury on June 13, 2019.

I. On or about June 2019. SANCHEZ met P-3 in advance of P-3°s grand jury

appearance. SANCHEZ repeatedly questioned P-3 about whether she would meet with the
Case 1:20-cr-00291-JEB Document 7 Filed 01/25/21 Page 7 of 10

government and attend her grand jury hearing, and told her that if she did so, P-3 would be taking
SANCHEZ away from their child in common. On or about June 21, 2019, P-3 did not attend a
pre-planned witness conference with her counsel and prosecutors of the USAO, in advance of P-
3’s grand jury appearance.

12

On or about July 21, 2019, the Honorable Chief Judge Beryl Howell of the United
States District Court for the District of Columbia issued a Material Witness Warrant for
SANCHEZ’s arrest-after his failure to appear on June 13. 2019, On July 22, 2019, SANCHEZ
was arrested and brought before the Court. During the hearing, SANCHEZ incorrectly claimed,
through counsel, that he had forgotten about the date. SANCHEZ was later released by the Court
with conditions after obtaining legal counsel. Following the ruling by the Court, SANCHEZ was
served with a third subpoena to appear before the Grand Jury on August 8, 2019.

13. On August 8, 2019, SANCHEZ appeared before the grand jury and refused to meet
with prosecutors in advance. He was given full subject warnings and advised that his statements
could be used in a future prosecution for perjury or obstruction of justice. During his testimony.
he was orally provided his legal rights, including his Fiflh Amendment right not to incriminate
himself, and that he had legal counsel available to him throughout the proceeding. While under
oath to tell the truth, SANCHEZ began to answer questions before the federal grand jury posed by
Assistant United States Attorneys and members of the grand jury. A number of his responses were
willfully and materially false, including those discussing his association with foreign terrorist
organizations, including ISIS. Specifically, SANCHEZ provided the following false statements:
a, He never distributed material, videos, or images produced by ISIS:

b. He does not know anyone who distributed material, videos, or images produced

by ISIS;
Case 1:20-cr-00291-JEB Document 7 Filed 01/25/21 Page 8 of 10

14.

le never discussed or expressed a desire to fight jihad on behalf of ISIS;

He does not know anyone who has ever discussed or expressed a desire to fight

jihad on behalf of ISIS:

He never expressed a desire to make hijrah to ISIS territory;

He does not know anyone who has ever expressed a desire to make hijrah to
ISIS territory;

He never made plans to travel to ISIS territory:

He never made an agreement to travel to ISIS territory;

He never agreed with anyone to travel to ISIS territory if he saved enough
money;

He does not know anyone who has ever made plans to travel to ISIS territory;
He does not know anyone who agreed to travel to ISIS territory;

He never believed ISIS was the legitimate Caliphate; and

m, He did not know of anyone who believed that ISIS was the legitimate Caliphate.

SANCHEZ also was asked in the Grand Jury if he had any contact with P-2 or P-5

after being subpoenaed, and whether he discussed the subpoena with them. SANCHEZ falsely

denied multiple times that he met with P-2 or P-5 after receiving the subpoena, but after being

asked a third time, SANCHEZ admitted that he had contact with P-2 and P-5 on two occasions

afler receiving the subpoena. Thereafter, SANCHEZ falsely denied they discussed the topic of the

grand jury subpoena during those meetings.

15.

SANCHEZ understood his false statements were material to the ongoing criminal

and grand jury investigations, and that his statements related to an SDGT, that is ISIS. and to
Case 1:20-cr-00291-JEB Document 7 Filed 01/25/21 Page 9 of 10

persons who desired and agreed to travel to [SIS territory to provide material support to [S]S, and

to perform violent jihad for [SIS against its enemies.
Respectfully submitted,

MICHALL R. SHERWIN
Acting United States Attorney
N.Y. Bar No. 44441 88
/) / “ / J}
By: Ua CLA
Tejpal Chawla
Jessica Brooks
Assistant U.S. Attorneys

Dated: December (7? , 2020
Case 1:20-cr-00291-JEB Document 7 Filed 01/25/21 Page 10 of 10

DEFENDANT'S ACCEPTANCE

I have read each of the pages which constitute the Statement of Offense and have discussed
it with my attorney, Stephen Brennwald. I fully understand this proffer and agree to it without
reservation. | do this voluntarily and of my own free will, intending to be legally bound. No threats
have been made to me nor am I under the influence of anything that could impede my ability to
understand this agreement fully.

I reaffirm that absolutely no promises, agreements, understandings, or conditions have
been made or entered into in connection with my decision to plead guilty except those set forth in
my plea agreement. I am satisfied with the legal services provided by my attorneys in connection
with this proffer and my plea agreement and matters related to it.

Date: a] 31 p20 \WAorrrw

Victor Sanchez
Defendant

ATTORNEYS’ ACKNOWLEDGMENT
I have read each of the pages which constitute the Statement of Offense, reviewed them

with my client, and discussed the provisions of the proffer with him, fully. These pages accurately
and completely set forth the government’s proof as I understand it

Date: _!?@/e/ lo Cx Nel i exx. I i
Stephen Brennwald
Attomey for Defendant

10
